DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-3 and 6-21 have been examined in this application.  Claims 4-5 were previously cancelled.  Claim 21 is newly added.  This communication is a Non-Final Rejection in response to Applicant’s “Request for Continued Examination (RCE)” filed on 7/19/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0192961 to Tidwell et al. (hereinafter Tidwell) in view of U.S. Patent 8,887,333 to Cohen.
As per claim 1
a U-shaped pillow member (see Fig. 76A, [11000]: support pillow has a U-shape) with a pillow filling (see Fig. 76A, [11010]: cushion body, see also para [0011]: “constructed of fill material”), a first arm (see Fig. 76A, [11050]), a second arm (see Fig. 76A, [11060]) and plurality of securing devices (see Fig. 77A, [11090]: fastener); wherein the first arm includes a plurality of pockets and corresponding zippers (see Fig. 57-59, various pockets located internal to cover [1012rr] and discussed, para [0207] discusses use of fasteners to close the pockets as desired), and the second arm includes a plurality of pockets and corresponding zippers (see Fig. 57-59, pockets are shown on both arms); and
a changing pad member (see Fig. 76-78, [11030]: mat) comprising of one of a plurality of detachable changing pads (see para [0125-0127]) with a plurality of securing devices (mats described in paras [0125-0127] are detachable to the pillow and would comprise attachment devices such as zipper [11100]), wherein the plurality of detachable changing pads adjustable to accommodate a plurality of different lengths and widths (see para [0125]).
Tidwell, however, does not explicitly teach the following which is described by Cohen:  
one of the plurality of pockets in the first arm comprises a first deep pocket (see Cohen, Fig. 3a, [60] pouch) configured to store at least diapers, and wherein one of the plurality of pockets in the second arm comprises a second deep pocket (see Fig. 3a, [60] pouch on other arm) configured to store at least diapers wherein the pillow filling substantially surrounds the first deep pocket and second 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tidwell with these aforementioned teachings of Cohen to have provided an internal pocket that lies adjacent to the internal filling, such as shown/described by Cohen, on the existing pillow of Tidwell to allow for convenient storage of personal items that coordinate with use of the pillow.
Regarding the use of the pockets being “configured to store at least diapers”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
As per claim 2, Tidwell as modified by Cohen teach all the limitations as described in the above rejection of claim 1, and Tidwell additionally teaches:  wherein the U-shaped pillow member is covered with a soft water resistant fabric (see Fig. 76A, [11020]: cover, formed of various materials, para [0148-0149]: a wipeable fabric such as vinyl or nylon may be considered “water-resistant”).
As per claim 3, Tidwell as modified by Cohen teach all the limitations as described in the above rejection of claim 1, however, they do not explicitly disclose a PUL fabric.  While various other similar cover fabrics are described in para [0148] of Tidwell, before the effective filing date of the claimed invention it would have been obvious to have selected a PUL fabric for improved water-resistant qualities for use in a In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
As per claim 6, Tidwell as modified by Cohen teach all the limitations as described in the above rejection of claim 1, and Tidwell additionally teaches:  wherein one side of the changing pad member is made of soft material (see para [0123-0124]).
As per claim 7, Tidwell as modified by Cohen teach all the limitations as described in the above rejection of claim 6, and additionally Tidwell teaches: wherein the soft material is cotton (see para [0123]).
As per claim 8, Tidwell as modified by Cohen teach all the limitations as described in the above rejection of claim 6, however it does not explicitly teach the soft material being fleece.  While various other similar fabrics are described in para [0148] of Tidwell, before the effective filing date of the claimed invention it would have been obvious to have selected fleece for improved softness in baby changing/feeding apparatus, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
As per claim 9, Tidwell as modified by Cohen teach all the limitations as described in the above rejection of claim 1, and additionally Tidwell teaches: wherein 
As per claim 10, Tidwell as modified by Cohen teach all the limitations as described in the above rejection of claim 9, however, they do not explicitly disclose a PUL fabric.  While various other similar cover fabrics are described in para [0148-0149] of Tidwell, before the effective filing date of the claimed invention it would have been obvious to have selected a PUL fabric for improved water-resistant qualities for use in a baby changing/feeding apparatus, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
As per claim 11, Tidwell as modified by Cohen teach all the limitations as described in the above rejection of claim 1, and additionally Tidwell teaches: wherein the changing pad member can be folded or unfolded to change the surface size of the changing pad member (see para [0127]: discussing wrapping/folding of the mat).
As per claim 12, Tidwell as modified by Cohen teach all the limitations as described in the above rejection of claim 1, and additionally Tidwell teaches: wherein the changing pad member can be folded inward to roll the changing pad member around the U-shaped pillow member (see para [0127]: discussing wrapping/folding of the mat).
As per claims 15-16, Tidwell as modified by Cohen teach all the limitations as described in the above rejection of claim 1, however, Cohen does not explicitly teach 
As per claim 17, Tidwell as modified by Cohen teach all the limitations as described in the above rejection of claim 1, and additionally Tidwell teaches:  wherein the plurality of securing devices on the U-shaped pillow member can be secured to the plurality of securing devices of the changing pad member in a plurality of different configurations (see Fig. 77A/77B, zipper member [11100/11090] are shown attaching the mat to the pillow in a fully zipped configuration, Fig. 77B and a partially zipped configuration, Fig. 77A).
As per claims 18-19, Tidwell as modified by Cohen teach all the limitations as described in the above rejection of claim 1, and additionally Tidwell teaches:  wherein the plurality of securing devices on the U-shaped pillow member are snaps (claim 18); wherein the plurality of securing devices of the changing pad member are snaps (claim 19).  As per Tidwell, para [0145]: “Alternatively, various fasteners may be used to removably attach mat 72 to pillow body 62. Such fasteners may include, for example, a hook and loop fastener material, snaps
As per claims 20, Tidwell as modified by Cohen teach all the limitations as described in the above rejection of claim 19, and additionally Tidwell teaches:  wherein the snaps on the U-shaped pillow member match the snaps on the changing pad member (see para [00145]: in order for the snaps to function to “removably attach the mat to the pillow body” as in Tidwell, the snaps must inherently “match”).
As per claim 21, Tidwell teaches:  A diaper changing and feeding support device, the device comprising:
a U-shaped pillow member (see Fig. 76A, [11000]: support pillow has a U-shape) with a pillow filling (see Fig. 76A, [11010]: cushion body, see also para [0011]: “constructed of fill material”), a first arm (see Fig. 76A, [11050]), a second arm (see Fig. 76A, [11060]) and plurality of securing devices (see Fig. 77A, [11090]: fastener); wherein the first arm includes a plurality of pockets and corresponding zippers (see Fig. 57-59, various pockets located internal to cover [1012rr] and discussed, para [0207] discusses use of fasteners to close the pockets as desired), and the second arm includes a plurality of pockets and corresponding zippers (see Fig. 57-59, pockets are shown on both arms); and
a changing pad member (see Fig. 76-78, [11030]: mat) comprising of one of a plurality of detachable changing pads (see para [0125-0127]) with a plurality of securing devices (mats described in paras [0125-0127] are detachable to the pillow and would comprise attachment devices such as zipper [11100]), wherein the plurality of detachable changing pads adjustable to accommodate a plurality of different lengths and widths (see para [0125]).
the changing pad member can be configured with a left member and a right member (see Fig. 77A/77B, left and right sides of mat [11030]), the left member and right member folded or unfolded to change the surface size of the changing pad member (see para [0127]: discussing wrapping/folding of the mat);
the changing pad member can be rolled around the U-shaped pillow member while the left member and right member are folded (see para [0127]: discussing wrapping/folding of the mat);
the plurality of securing devices of the U-shaped pillow are snaps; the plurality of securing devices of the changing pad are snaps; wherein the snaps on the U-shaped pillow member match the snaps on the changing pad member (see Tidwell, para [0145]: “Alternatively, various fasteners may be used to removably attach mat 72 to pillow body 62. Such fasteners may include, for example, a hook and loop fastener material, snaps, buttons, and the like. In this way, mat 72 may be removed when desired.” The Examiner further notes that in order for the snaps to function to “removably attach the mat to the pillow body” as in Tidwell, the snaps must inherently “match”);
the U-shaped pillow member is covered with a soft water resistant fabric (see Fig. 76A, [11020]: cover, formed of various materials, para [0148-0149]: a wipeable fabric such as vinyl or nylon may be considered “water-resistant”); 
one side of the changing pad member is made of a soft water resistant fabric (see para [0124]); 
one side of the changing pad member is made of a soft material (see para [0123-0124]); the soft material is cotton or fleece (see para [0123]: use of cotton is disclosed)
the height of the U-shaped pillow member with the changing pad member rolled around the U-shaped pillow member is at least 2 inches (see Tidwell, para [0221], padding layer [10264] can raise the pillow to be in height from ½ inch to 5 inches). Further, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV A);
Tidwell does not explicitly disclose the following:  the water resistant fabric is PUL.  While various other similar cover fabrics are described in para [0148-0149] of Tidwell, before the effective filing date of the claimed invention it would have been obvious to have selected a PUL fabric for improved water-resistant qualities for use in a baby changing/feeding apparatus, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Tidwell, however, does not teach the following which is described by Cohen:
one of the plurality of pockets in the first arm comprises a first deep pocket (see Cohen, Fig. 3a, [60] pouch) configured to store at least diapers, and wherein one of the plurality of pockets in the second arm comprises a second deep pocket (see Fig. 3a, [60] pouch on other arm) configured to store at least diapers;
the pillow filling substantially surrounds the first deep pocket and second deep pocket (see col. 5, lines [62-67] thru col. 6, lines [1-5]: “pouches located inside the body”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tidwell with these aforementioned teachings of Cohen to have provided an internal pocket that lies adjacent to the internal filling, such as shown/described by Cohen, on the existing pillow of Tidwell to allow for convenient storage of personal items that coordinate with use of the pillow.
Regarding the use of the pockets being “configured to store at least diapers,” it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Further, Tidwell as modified by Cohen teach all the limitations as described in the above rejection of claim 1, however, Cohen does not explicitly teach the depth of the first/second deep pocket is less than or equal to 10 inches.  However, one of ordinary skill in the art would recognize that the relative dimensions of the pocket would be a design choice and have no bearing on the function of the apparatus as claimed. Further, .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0192961 to Tidwell in view of U.S. Patent 8,887,333 to Cohen in further view of U.S. Patent 6,038,720 to Matthews et al. (hereinafter Matthews).
As per claim 13, Tidwell as modified by Cohen teach all the limitations as described in the above rejection of claim 12, however they do not teach the following which is described by Matthews:  wherein the changing pad member can be further secured around the U-shaped pillow member after being rolled around the U-shaped pillow member (see Matthews, Fig. 19-20, attachment member [150] is shown secured around support pillow [154]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tidwell with these aforementioned teachings of Matthews to have rolled the existing changing pad of Tidwell in a manner such as shown by Matthews to conveniently store the mat of Tidwell when not in use.
As per claim 14, Tidwell as modified by Cohen and Matthews teach all the limitations as described in the above rejection of claim 13, and additionally Tidwell 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.   Specifically, please note the updated rejection in view of Cohen (U.S. Patent 8,887,333) which teaches the claimed deep pockets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/22/2021